Citation Nr: 1453292	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  07-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO).

The Board issued a decision in November 2013 that denied the Veteran's claim.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and to return the claim to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that further development is required before the appeal can be adjudicated.

The Veteran has asserted a number of service-related stressors, most of which have not been verified and are not deemed to be credible by the Board: having witnessed a seaman aboard the USS Wasp bisected by an arresting cable at sea; having witnessed a seaman fall overboard from the Wasp and be attacked by sharks; having had Vietnam service with related combat trauma.  The Board has found these accounts lack credibility because the Veteran's reported history has been internally inconsistent and/or refuted by Joint Services Records Research Center (JSRRC) reports.  For example, in October 2004, prior to filing his claim, the Veteran had a negative PTSD screen and denied having witnessed any traumatic events, whereas in September 2005, after filing his claim he asserted having had PTSD since 1968; the Veteran asserts both claimed fatalities were good friends but cannot consistently name either man, although he has claimed to be able to recall the exact conversation he had with his friend prior to the accident; JSRRC does not corroborate any fatalities aboard the Wasp due either to an arresting cable accident or to drowning/shark attack; and service department records show the Veteran did not serve in Vietnam and that the Wasp did not serve in Vietnam or adjacent waters during the Veteran's service aboard.  

The Veteran also asserts as an in-service stressor that he witnessed a "horrific" fire while the Wasp was at anchor at Quonset Point in which sailors were "burning."  The Wasp's log confirms there were two fires at Quonset Point during the time the Veteran served on that ship; both fires were minor and resulted in no casualties.  Thus, a stressful event has been verified, but the Veteran's recitation of the fire as being horrific with sailors burning has not. 

In January 2008 VA psychologist Dr. BB submitted a letter in support of the Veteran's claim asserting that he had diagnosed the Veteran with PTSD as due to three service-related traumas: (1) observing a man get cut in half by a cable on the flight deck; (2) observing a "horrific" fire below deck; and, (3) observing a close friend fall overboard and be killed by sharks.  Similarly, a VA psychologist performed a compensation and pension (C&P) examination in January 2012 and asserted an opinion that the Veteran had PSTD and major depressive disorder (MDD) due to (1) witnessing a friend get swept overboard and eaten by sharks, (2) witnessing a sailor cut in half by an arresting cable, and (3) witnessing sailors "burning" while putting out a "horrific" fire while anchored in Quonset, Rhode Island.  The examiner specifically found the three stressors reported by the Veteran were each adequate, by itself, to support a diagnosis of PTSD.

The psychologists' opinions above were predicated on the Veteran having been exposed to a "horrific" fire; such a fire is not verified.  The question remains whether the Veteran has PTSD or MDD that is due to the small fires that have been verified by the JSRRC.

The Board acknowledges that the Veteran recently submitted a psychological report in October 2014 diagnosing PTSD due to service, to include as due to a stressor of a fire on the ship.  However, the report also considered various other stressors which are not verified.  Moreover, as the Veteran has frequently exaggerated the extent of the fire when relaying that stressor to other clinicians versus the reports from JSRRC, the reliability of the information provided to that psychologist by the Veteran is questionable.  Thus, the Board finds a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD, major depressive disorder or other acquired psychiatric disorder that is related to service.      The examiner should review the Veteran's electronic   claims file in conjunction with the examination.  All indicated psychological tests and studies should be performed and all clinical findings reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all psychiatric disabilities identified.  The examiner should   then opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed psychiatric disorder(s) is due to the only verified stressor event during service (i.e., several small fires aboard the USS Wasp that did not result in any significant damage or casualties (other than a sailor with a cracked rib during a small fire at sea).  The examiner is advised that the Board finds the other reported stressors regarding a friend cut in half, a friend eaten by sharks, and a "horrific fire" with sailors "burning" lack credibility.

The rationale for all opinions expressed should be provided.  

2.  After completion of the above, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



